Case 2:20-cv-00508-BRM-JAD Document 1-13 Filed 01/15/20 Page 1 of 1 PagelD: 217

ee Ra trey

= met

1

 

Human Relations Statement on Campus Climate
for Civility and Human Dignity

About This Policy

Responsible Office
Student Development Campus Life

Montclair State University recognizes its responsibility to foster an atmosphere of respect,
understanding and good will among individuals and groups, with special sensitivity to those most likely
to be subjected to disrespect, abuse and misunderstanding because of age, disability, ethnicity, gender,
gender identity or expression, national origin, race, religion, and sexual orientation. The goal is to create
an unbiased community where all individuals feel free to express themselves in ways that are
appropriate in a multi-ethnic and multi-cultural society and to pursue their work and study in an
atmosphere which values individuality and diversity

If you have any concern regarding this policy, please contact the Bias Response Task Force at 973-655-
5114, or the Office of the Dean of Students at 973-655-4118.

View Student Policies ee eee eee Eee ee lcd VC ate etd

 

Montclair State University POLICIES AND PROCEDURES MONTCLAIR STATE POLICIES
@ 1Normal Ave. Academic About Montclair Copyright and Disclaimer
Montclair, NU 07043

Employee Academice Title &X Information

QO 973-655-4000 Finance Admiasions Emergency/ Plans

(1D campus Map Student Arts & Culture Notice of Non-Discrimination
Technology Athletics Annual Security Report
University Campus Life Middle States Accreditation

YHoOse Giving Website Privacy Notice

Compl. Ex. 13, Page 1 of 1
